                 Case 2:16-cv-01215-RAJ Document 82 Filed 08/26/21 Page 1 of 4



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     ATIF AHMAD RAFAY,
11
                    Petitioner,
12                                                      Case No. 2:16-cv-01215-RAJ
            v.
13                                                      ORDER DENYING RULE 59(e)
     MICHAEL OBENLAND,                                  MOTION TO ALTER OR
14                                                      AMEND JUDGMENT
                    Respondent.
15
16                                    I.   INTRODUCTION
17          This matter comes before the Court on Petitioner’s Rule 59(e) Motion to Alter or
18   Amend Judgment. Dkt. # 76. Having considered the submissions of the parties, the
19   relevant portions of the record, and the applicable law, the Court finds that oral argument
20   is unnecessary. For the reasons below, Petitioner’s motion is DENIED.
21                                    II. BACKGROUND
22          Petitioner Atif Ahmad Rafay petitioned this Court for habeas relief. Dkt. # 5.
23   Later, the Honorable Mary Alice Theiler, United States Magistrate Judge, recommended
24   that Mr. Rafay’s petition and request for a certificate of appealability be denied. Dkt.
25   # 58. The Court then adopted the 50-page report and recommendation (“R&R”) and
26   entered judgment against Mr. Rafay. Dkt. ## 71, 72.
27          Mr. Rafay now moves to amend the judgment under Federal Rule of Civil
28   ORDER – 1
              Case 2:16-cv-01215-RAJ Document 82 Filed 08/26/21 Page 2 of 4




1    Procedure 59(e). Dkt. # 76. The motion is fully briefed and ripe for review.
2                                      III. DISCUSSION
3           Although a previous order can be reconsidered and amended under Rule 59(e), the
4    rule offers an “extraordinary remedy” to be used sparingly. A motion to reconsider
5    “should not be granted, absent highly unusual circumstances, unless the district court is
6    presented with newly discovered evidence, committed clear error, or if there is an
7    intervening change in the controlling law.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th
8    Cir. 2003) (quoting Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
9    Cir. 2000)); Fed. R. Civ. P. 59. In general, a Rule 59(e) motion may be granted on four
10   grounds: “(1) if such motion is necessary to correct manifest errors of law or fact upon
11   which the judgment rests; (2) if such motion is necessary to present newly discovered or
12   previously unavailable evidence; (3) if such motion is necessary to prevent manifest
13   injustice; or (4) if the amendment is justified by an intervening change in controlling
14   law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). The rule “may
15   not be used to relitigate old matters, or to raise arguments or present evidence that could
16   have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S.
17   471, 486 n.5 (2008).
18          Mr. Rafay argues that this Court committed manifest error 1 in denying his habeas
19   petition and entering judgment against him. The Court finds no such error.
20          Based on Mr. Rafay’s briefing, the “manifest error” that this Court committed was
21   the failure to be persuaded by the arguments that he has made since the beginning of his
22   petition. He argues that the Court should have granted him habeas relief because his
23   confession was coerced. Dkt. # 76 at 2-8. By failing to suppress his confession, he
24   argues, the Washington Court of Appeals misapplied the Supreme Court’s decision in
25
     1
      Mr. Rafay also claims to bring this motion on “manifest injustice” grounds. Dkt. # 76 at
26   8-9. He argues that the manifest injustice he suffers is a result of the Court’s “erroneous
     decision,” making his manifest injustice argument identical to his manifest error
27
     argument. Id. Thus, the Court only addresses the latter.
28   ORDER – 2
              Case 2:16-cv-01215-RAJ Document 82 Filed 08/26/21 Page 3 of 4




1    Arizona v. Fulminante, 499 U.S. 279, 287 (1991), entitling him to habeas relief. Id.
2           Mr. Rafay has made that argument one, two, three times now. Dkt. # 34 at 70-77
3    (habeas petition); Dkt. # 66-1 at 10-26 (objection to Magistrate Judge’s R&R); Dkt. # 76
4    at 2-8 (Rule 59(e) motion to amend judgment). The Court has rejected that argument
5    twice before. Dkt. # 58 at 16-19 (R&R); Dkt. # 71 at 4-5 (order adopting, and rejecting
6    objections to, R&R). This is the third. This time, however, the Court need not analyze
7    Mr. Rafay’s rehashing of his arguments. Instead, the Court finds that he is simply
8    relitigating old matters, an improper basis for Rule 59(e) amendment. In any event, the
9    argument fails for all the reasons explained in this Court’s previous orders. Dkt. # 58 at
10   16-19; Dkt. # 71 at 3-5.
11          Similarly, Mr. Rafay has not shown manifest error in this Court’s rejection of his
12   second ground for habeas relief, for an ineffective assistance of counsel. Measuring just
13   two paragraphs long, Mr. Rafay’s motion simply “wishes to stress to the Court the
14   serious prejudice resulting from his counsel’s mistake of law.” Dkt. # 76 at 9. This falls
15   far short of what is required to obtain the extraordinary remedy of Rule 59(e)
16   amendment. The Magistrate Judge’s supposed “demonstrated miscomprehension” of the
17   silver platter doctrine issue is not sufficient to show manifest error. Mr. Rafay has not
18   shown—here or in his objections to the R&R—why the Court’s ultimate conclusion on
19   this ground for relief is incorrect. The Court concluded then and reaffirms now:
20                  The record as a whole supports the conclusion that there were
            strategic reasons for counsel’s recommendation that petitioner not testify at
21
            the suppression hearing. The record also supports the conclusion that
22          petitioner’s testimony would likely not have resulted in the suppression of
            his statements to the undercover officers. . . . The state appellate courts
23          reasonably rejected petitioner’s ineffective assistance of counsel claim and
24          petitioner’s second ground for federal habeas relief should therefore be
            denied.
25
26   Dkt. # 58 at 24-25; Dkt. # 71.

27          Finally, Mr. Rafay argues that, though this Court denied his habeas petition, it

28   ORDER – 3
              Case 2:16-cv-01215-RAJ Document 82 Filed 08/26/21 Page 4 of 4




1    should have at least granted a certificate of appealability. Dkt. # 76 at 9-10. He claims
2    that his arguments are at least subject to reasonable disagreement among jurists. Id.
3    According to Mr. Rafay, co-defendant Sebastian Burns was granted a certificate of
4    appealability in his habeas action, proof that reasonable jurists could disagree. But the
5    Court agrees with Respondent: “whatever ‘debatability’ [Mr. Burns’s] claim may have
6    had in 2015 vanished when a unanimous three-judge panel of the Ninth Circuit—the
7    quintessential ‘reasonable jurists’ for [certificate of appealability] purposes—later
8    concluded [Mr. Burns’s] claim was without merit and that the state court reasonably
9    applied Fulminante.” Dkt. # 79 at 6.
10                                     IV. CONCLUSION
11          For the reasons stated above, the Court DENIES Mr. Rafay’s Rule 59(e) Motion
12   to Alter or Amend Judgment. Dkt. # 76.
13
14          DATED this 26th day of August, 2021.
15
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26
27
28   ORDER – 4
